TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-11-00408-CV



             Thomas Suehs, in his Official Capacity as Executive Director of the
                Texas Health and Human Services Commission, Appellant

                                                  v.

             Alpharma USPD, now known as Actavis Mid Atlantic LLC and
       Purepac Pharmaceutical Co., now known as Actavis Elizabeth LLC, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-11-001082, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal was abated on December 30, 2011, pending consummation of settlement.

The parties have filed an agreed motion to set aside the temporary injunction without regard to the

merits and remand the case to the trial court for dismissal with prejudice in accordance with their

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). Accordingly, we reinstate this appeal and

grant the parties’ agreed motion. Without regard to the merits, we vacate the temporary injunction

and remand the case to the trial court.


                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Vacated and Remanded

Filed: March 28, 2012